Title: To Thomas Jefferson from Charles Bellini, 29 May 1786
From: Bellini, Carlo (Charles)
To: Jefferson, Thomas


  Williamsburg, 29 May 1786. Although he acknowledges as true that every man must be the anvil or the hammer, does not object to being the anvil provided the hammer strokes hit the center of the anvil and not the edges in order that it may not be damaged and may do better work. Asks pardon for communicating some of the observations in TJ’s letter of 30 Sep. 1785 to the students, especially those on temperance. His wife is grateful for TJ’s expressions of esteem; she is broken by her long and painful ailments. Encloses a letter to Mazzei.
